Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1117)

Complainant
v.

Craig Steven Forbes
d/b/a 3 Way Grocery,

Respondent.
Docket No. C-14-1628
Decision No. CR3431

Date: October 24, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Craig Steven Forbes d/b/a 3 Way
Grocery, at 30509 LA 441 Highway, Holden, Louisiana 70744, and by filing a
copy of the complaint with the Food and Drug Administration’s (FDA) Division
of Dockets Management. The complaint alleges that 3 Way Grocery
impermissibly sold cigarettes to minors and failed to verify, by means of photo
identification containing a date of birth, that a tobacco purchaser was 18 years of
age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 USC. § 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140.
CTP seeks to impose a $500 civil money penalty against Respondent 3 Way
Grocery.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on August 28, 2014, CTP served
the complaint on Respondent by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time in which to
file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.
§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed

penalty.

Respondent has neither filed an answer within the time prescribed, nor requested
an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, L assume that the facts allege
statements) are true. Specifically:

in the complaint (but not its conclusory

e At approximately 6:36 p.m. on June 18, 2013, at Respondent’s business
establishment, 30509 LA 441 Highway, Holden, Louisiana 70744, an

FDA-commissioned inspector

locumented Respondent’s staff selling a

package of Camel Menthol Silver cigarettes to a person younger than 18

years of age;

e Ina warning letter issued on July 18, 2013, CTP informed Respondent of
the inspector’s June 18, 2013 observation, and that such an action violated
federal law, 21 C.F.R. § 1140.14(a). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money
penalty or other regulatory action;

e At approximately 1:20 p.m. on December 7, 2013, at Respondent’s
business establishment, 30509 LA 441 Highway, Holden, Louisiana
70744, FDA-commissioned inspectors documented Respondent’s staff
selling a package of Marlboro Gold Pack cigarettes to a person younger
than 18 years of age. The inspectors also documented that Respondent’s
staff failed to verify, by means of photographic identification containing a
date of birth, that the purchaser was 18 years of age or older;

These facts establish Respondent 3 Way Grocery’s liability under the Act. The
Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21
C.F.R. § 1140.1(b). The Secretary of the U.S. Department of Health and Human
Services issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the
Act. 21 U.S.C. § 387a-1; see 21 U.S.C. § 387£(d)(1); 75 Fed. Reg. 13,225, 13,229
(Mar. 19, 2010). Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to
any person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1),
retailers must verify, by means of photographic identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of

age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent Craig Steven Forbes d/b/a 3 Way Grocery. Pursuant to 21 C.F.R.

§ 17.11 (b), this order becomes final and binding upon both parties after 30 days
of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

